        Case 4:19-cv-00655-BSM Document 108 Filed 09/15/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JANICE HARGROVE WARREN                                                          PLAINTIFF

v.                           Case No. 4:19-CV-00655-BSM

CHARLES MCNULTY, et al.                                                     DEFENDANTS

                                          ORDER

       Arkansas Secretary of Education Johnny Key’s motion to quash Janice Warren’s

subpoena to testify at trial [Doc. No. 103] is denied because it appears that he is in the best

position to testify about the issues raised by Warren.

       IT IS SO ORDERED, this 15th day of September, 2021.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
